internal_revenue_service number release date index number --------------------------------------- ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-115975-07 date date ---------------------------------------- ------------ ----------------- ----------------- ---------------------- legend x -------------------------------------------------- state d1 d2 d3 y1 y2 y3 y4 y5 dollar_figurea dollar_figureb -------------- ------------- ----------- ------- ------- ------- - according to the information submitted x was incorporated under the law of x’s business consists of leasing commercial property residential construction in y5 x became aware that during y2 y3 and y4 it had received income that this letter responds to your letter dated date requesting a ruling that plr-115975-07 dear --------------- the rental income that x received from certain real_property is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code or alternatively seeking a ruling under sec_1362 facts state on d1 and elected to be treated as an s_corporation beginning on d2 and acquiring and developing other real_property in y1 x sold a business and in connection with the sale x entered into an agreement to lease to the buyers the real_property used by the business under the terms of the lease agreement x is responsible for paying the real_property_taxes was potentially passive_investment_income in excess of percent of its gross_receipts at the close of each of the y2 y3 and y4 tax years x had dollar_figurea of subchapter_c_earnings_and_profits corporation since d2 further x represents that they do not believe that the rental income is passive_investment_income law a small_business_corporation for which an s election under sec_1362 is in effect for such year whenever a corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax_year more than percent of which are passive_investment_income that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1361 defines an s_corporation with respect to any taxable_year as except as otherwise provided in subparagraph c sec_1362 provides x represents that it and its shareholders have consistently treated x as an s sec_1362 provides that an election under sec_1362 terminates sec_1_1362-2 provides that rents does not include rents sec_1_1362-2 of the procedure and administration regulations plr-115975-07 provides that rents means amounts received for the use or for the right to use property of the corporation derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in a rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred excluding depreciation sec_1362 of the internal_revenue_code provides in relevant part that if an election under sec_1362 by any corporation was terminated under paragraph sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then not withstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion conclude that the rental income x received is passive_investment_income under sec_1362 accordingly x’s s election terminated on d3 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive tax years beginning in y2 and had gross_receipts for each of those years of which more than percent was passive_investment_income termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after d3 unless x’s s election is otherwise terminated under sec_1362 provided that the following conditions are met within days of this letter x shall file an amended tax_return for the y5 taxable_year electing pursuant to sec_1_1368-1 to make a deemed_dividend distribution of dollar_figurea x must send a payment of dollar_figureb with a copy of this letter to the following based solely on the representations made and the information submitted we we further conclude that the termination of x’s s election was an inadvertent except as expressly provided herein no opinion is expressed or implied plr-115975-07 address internal_revenue_service cincinnati service_center m s 343g cincinnati oh also within days x’s shareholders must amend their respective y5 tax_return s to reflect the changes made to x’s y5 tax_return and remit any additional tax due x’s shareholders are responsible for any interest which accrued because of the additional tax due stemming from the amended returns if these conditions are not met then this ruling is null and void furthermore if these conditions are not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed concerning the tax consequences of any aspect of this transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x’s s_corporation was valid under sec_1362 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
